Dear Mr. Snyder,
This office is in receipt of your opinion request dated August 25, 1995, in which you ask whether the New Orleans City Park Improvement Association ("City Park") is obligated to pay the one-time salary supplement authorized by Act 44 of the 1995 Regular Session.  Your specific concern lies in the fact that the City Park is a non-budgeted agency receiving no operating funds from the state.
At one time, members and employees of the New Orleans City Park Improvement Association were considered "unclassified service" positions. LSA-R.S. 33:2401(A)(5), repealed by Acts 1982, No. 865, § 9.  However, LSA-R.S. 36:209(O) reclassified the City Park employees as classified civil service employees:
     The New Orleans City Park Improvement Association and its board of commissioners . . . is transferred to the Department of Culture, Recreation and tourism and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies in accordance with the provisions of R.S. 36:801.1.
LSA-R.S. 36:801.1 mandates that each agency transferred shall continue to exercise all powers, duties and functions provided by the constitution and laws.  Important to our discussion is LSA-R.S. 36:801.1(C) which states:
     The board or the executive head of each such agency shall continue to employ, appoint, remove, assign, and promote such personnel as is necessary for the efficient administration and implementation of such programs, in accordance with applicable civil service laws, rules, and regulations. (Emphasis added.)
Pursuant to its constitutional authority under Article X, §10 of the Louisiana Constitution (1974), the Louisiana State Department of Civil Services has adopted guidelines for the implementation of salary supplements. See, attached, General Circular No. 1190.  As a state agency containing classified service positions, City Park is subject to these promulgations. No distinction is made regarding whether the state agency is a funded or non-funded agency.  We conclude that the Association is obligated to pay the supplement.
I trust this adequately answers your question.  Should you require further assistance, please contact our office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
DATE RECEIVED:
DATE RELEASED:  October 11, 1995
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL